The plaintiff in error was convicted in the county court of Jackson county on a charge of unlawful possession of intoxicating liquor, and his punishment fixed by the court at a fine of $75 and imprisonment in the county jail for a period of 30 days.
The judgment was entered on the 3d day of July, 1929, and the record for appeal was lodged in this court on the 12th day of November, 1929. An appeal from a conviction for a misdemeanor must be filed in this court in 60 days, unless the court makes proper orders of extension, not exceeding 60 days' additional time. The case-made contains no order of the trial court fixing any time to make and serve case-made.
On the 9th day of September, 1929, the trial court made an order extending the time to make and serve case-made for 30 days, which time expired on the 9th day of October, 1929. On the 10th day of October, 1929, the *Page 240 
court made a further order extending the time to make and serve case-made for 10 days, which time expired on the 19th day of October, 1929. In neither of these orders did the court make any order extending the time to file the appeal in this case.
The case-made was served on the county attorney on the 21st day of October, 1929, settled and signed by the county judge on the 6th day of November, 1929, and certified by the clerk as true and correct on the 9th day of November, 1929.
This appeal will have to be dismissed for two reasons: First, because no proper orders were ever made by the trial court to authorize the making and serving of the case-made, and because the same was not signed and settled in the time provided by law; and, second, because the appeal was not filed in this court until 132 days after the judgment was entered.
For the reasons stated, the appeal is dismissed.
EDWARDS, P.J., and DAVENPORT, J., concur.